         Case 3:17-cv-05517-EMC Document 416 Filed 08/20/21 Page 1 of 3



 1   WHGC, P.L.C.                                DOUGLAS A. WINTHROP (SBN 183532)
     Jeffrey C.P. Wang (SBN 144414)              Douglas.Winthrop@arnoldporter.com
 2   JeffreyWang@WHGCLaw.com                     JEREMY T. KAMRAS (SBN 237377)
     Michael G. York (SBN 89945)                 Jeremy.Kamras@arnoldporter.com
 3   MichaelYork@WHGCLaw.com
     Kathleen E. Alparce (SBN 230935)            JOSEPH FARRIS (SBN 263405)
 4   KathleenAlparce@WHGCLaw.com                 Joseph.Farris@arnoldporter.com
     Jessica A. Crabbe (SBN. 263668)             ARNOLD & PORTER KAYE SCHOLER LLP
 5   JessicaCrabbe@WHGCLaw.com                   Three Embarcadero Center, 10th Floor
     1301 Dove Street, Suite 1050                San Francisco, CA 94111-4024
 6   Newport Beach, CA 92660                     Telephone: 415.471.3100
     Tel. (949) 833-8483; Fax: (866) 881-5007
                                                 Facsimile: 415.471.3400
 7
     Edwin K. Prather (SBN 190536)
 8   edwin@pratherlawoffices.com
     PRATHER LAW OFFICES
 9   245 Fifth Street, Suite 103
     San Francisco, CA 94103
10   Tel. (415) 881-7774

11   Attorneys for Defendants and
     Counterclaimants
12   XINGKE ELECTRONICS (DONGGUAN)
     CO., LTD., formerly known as SINCO
13   ELECTRONICS (DONGGUAN) CO., LTD.,
     LIEW YEW SOON aka, MARK LIEW, NG
14   CHER YONG. aka CY NG, and MUI LIANG
     TJOA aka ML TJOA
15

16                              UNITED STATES DISTRICT COURT

17                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

18                                    SAN FRANCISCO DIVISION

19

20   SINCO TECHNOLOGIES PTE LTD.,                  Case No. 3:17-CV-05517-EMC

21                       Plaintiff,                Action Filed: September 22, 2017

22         vs.                                     NOTICE OF APPEARANCE

23   SINCO ELECTRONICS (DONGGUAN) CO.,             Judge:   Honorable Edward M. Chen
     LTD.; XINGKE ELECTRONICS
24   (DONGGUAN) CO., LTD.; XINGKE                  Trial:   November 1, 2021
     ELECTRONICS TECHNOLOGY CO., LTD.;
25   SINCOO ELECTRONICS TECHNOLOGY
     CO., LTD.; MUI LIANG TJOA (an
26   individual); NG CHER YONG aka CY NG (an
     individual); and LIEW YEW SOON aka
27   MARK LIEW (an individual),

28                       Defendants.



     NOTICE OF APPEARANCE - JING WANG                                     NO. 3:17-CV-05517-EMC
          Case 3:17-cv-05517-EMC Document 416 Filed 08/20/21 Page 2 of 3



 1          PLEASE TAKE NOTICE that JING WANG of the law firm of Arnold & Porter Kaye

 2   Scholer LLP, an attorney admitted to practice in the United States District for the Northern District

 3   of California, hereby appears as counsel of record for Defendants and Counterclaimants and

 4   respectfully requests that all pleadings and other documents be served upon this individual at

 5   Arnold & Porter Kaye Scholer LLP, as identified below:

 6                         JING WANG (CA State Bar No. 328020)
                           Email: Jing.Wang@arnoldporter.com
 7                         ARNOLD & PORTER KAYE SCHOLER LLP
                           3000 El Camino Real
 8
                           Five Palo Alto Square, Suite 500
 9                         Palo Alto, CA 94306-3807-4024

10   Dated: August 20, 2021.                      ARNOLD & PORTER KAYE SCHOLER LLP

11
                                                  By: /s/ Jing Wang
12                                                    JING WANG

13                                                      Attorneys for Defendants and Counterclaimants
                                                        XINGKE ELECTRONICS (DONGGUAN) CO.,
14                                                      LTD., formerly known as SINCO
                                                        ELECTRONICS (DONGGUAN) CO., LTD.,
15                                                      LIEW YEW SOON aka, MARK LIEW, NG
                                                        CHER YONG. aka CY NG, and MUI LIANG
16                                                      TJOA aka ML TJOA

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -2-
     NOTICE OF APPEARANCE - JING WANG                                                NO. 3:17-CV-05517-EMC
          Case 3:17-cv-05517-EMC Document 416 Filed 08/20/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that all counsel of record who are deemed to have consented to electronic

 3   service are being served a copy of the foregoing NOTICE OF APPEARANCE via the Court’s

 4   CM/ECF system on August 20, 2021.

 5
                                                                        /s/ Jing Wang
 6                                                                      JING WANG
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -3-
     NOTICE OF APPEARANCE - JING WANG                                             NO. 3:17-CV-05517-EMC
